1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     MELISSA MAGALLON,                                    Case No. 3:19-cv-00704-MMD-CLB

7                                      Plaintiff,                         ORDER
             v.
8
      MINERAL COUNTY, et al.,
9
                                  Defendants.
10

11          Plaintiff Melissa Magallon filed this action for violations of Title VII of the Civil Rights
12   Act of 1964, 42 U.S.C. § 2000e, and Nevada state law against Defendants Mineral County,
13   Hugh Qualls, Ailene Sanchez, and Juanchichos Ventura. Before the Court is the Report
14   and Recommendation (“R&R”) of United States Magistrate Judge Carla L. Baldwin (ECF
15   No. 31), recommending that the Court grant Plaintiff’s Motion to Amend/Correct Complaint
16   (the “Motion”) (ECF No. 14) and dismiss Defendant Mineral County. 1 The parties had until
17   March 18, 2020 to file an objection. To date, no objection has been filed. For that reason,
18   and because the Court agrees with Judge Baldwin, the Court will adopt the R&R.
19          This Court “may accept, reject, or modify, in whole or in part, the findings or
20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
21   fails to object, however, the Court is not required to conduct “any review at all . . . of any
22   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);
23   see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of
24   the magistrate judges’ findings and recommendations is required if, but only if, one or both
25   parties file objections to the findings and recommendations.”); Fed. R. Civ. P. 72, Advisory
26
            1Judge Baldwin also recommend that Plaintiff filed an amended complaint removing
27
     her punitive damages claims against Mount Grant General Hospital (“MGGH”), the
28   proposed substitute defendant for Mineral County. (ECF No. 31 at 4-5.) Plaintiff has
     complied. (See ECF No. 33; ECF No. 14 at 1.)
1    Committee Notes (1983) (providing that the court “need only satisfy itself that there is no

2    clear error on the face of the record in order to accept the recommendation”).

3           While the parties have failed to timely object to the R&R, the Court has nevertheless

4    conducted a de novo review to determine whether to adopt the R&R. Having reviewed the

5    R&R (ECF No. 31) and underlying briefs (ECF Nos. 14, 20, 28), the Court agrees with

6    Judge Baldwin and adopts the R&R in full. Plaintiff originally sued Mineral County thinking

7    it was her employer, when in fact MGGH was her actual employer. (ECF No. 14 at 2.)

8    Judge Baldwin recommended that the Court grant the Motion so that Plaintiff can

9    substitute Mineral County with MGGH. (Id. at 5.) Judge Baldwin found that Plaintiff filed

10   her Motion in good faith and without delay; granting the Motion would cause no delay;

11   amending the Complaint would not alter the nature of the litigation; and permitting the

12   proper identification of Plaintiff’s actual employer would not be futile. (Id. at 3-4.)

13          It is therefore ordered that the Report and Recommendation of Magistrate Judge

14   Carla Baldwin (ECF No. 31)
                            14) is accepted and adopted in full.

15          It is further ordered that Plaintiff’s Motion to Amend/ Correct Complaint (ECF No.

16   14) is granted. The First Amended Complaint (ECF No. 33) will be the operative complaint

17   in this case.

18          DATED THIS 30th day of March 2020.

19

20
                                                 MIRANDA M. DU
21                                               CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

                                                    2
